               Case 2:19-cr-00029-JAM Document 69 Filed 01/28/21 Page 1 of 3


     ALEX R. KESSEL (State Bar No. 110715)
 1
     LAW OFFICES OF ALEX R. KESSEL
 2   15910 Ventura Blvd., Suite 1030
     Encino, California 91436
 3   Telephone: (818) 995-1422
     Facsimile: (818) 788-9408
 4
     Email: KesselLawFirm@gmail.com
 5
     Attorney for Defendant
 6   CHRISTOPHER PAN
 7
                                 UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                       CASE NO.: 2:19-CR-00029-JAM
11
                           Plaintiff,                 STIPULATION AND ORDER
12                                                    CONTINUING STATUS CONFERENCE
                  vs.
13    CHRISTOPHER PAN,                                DATE: February 2, 2021
14                 Defendant,                         TIME: 9:30 AM
                                                      COURT: Honorable John A. Mendez
15
16
17
            IT IS HEREBY stipulated between defendant Christopher Pan, by and through his
18
19   attorney, Alex R. Kessel and the United States of America, by and though its attorney, Assistant

20   United States Attorney Veronica Alegria, that the status conference be set in this matter for April
21
     27, 2021, at 9:30 a.m. in Courtroom 6.
22
            The parties stipulate and agree to the continuance based on the following grounds:
23
24          1) Defense counsel needs more time to review the voluminous discovery.

25          2) Defense counsel needs more time to discuss disposition with the new recently
26              assigned Government’s counsel.
27
            3) Defendant agrees to this requested continuance of the status conference.
28
               Case 2:19-cr-00029-JAM Document 69 Filed 01/28/21 Page 2 of 3


            4) The government does not object to the continuance.
 1
 2          The parties stipulate and agree that these are complex cases within the meaning of 18 U.

 3   S. C. § 3161 (h) (7) (B) (ii) and that the exclusion of time during the period needed for defense
 4
     counsel’s reasonable time for effective preparation, taking into account the exercise of due
 5
     diligence within the meaning of 18 U. S. C. § 3161 (h) (7) (B) (iv), and that the ends of justice
 6
 7   served by granting exclusion of time therefore outweigh the best interests of the public and the

 8   defendants in a speedy trial 18 U. S. C. § 3161 (h) (7) (A), and therefore defendant agrees to
 9   exclude time under the Speedy Trial Act from the date of the filing of the order until the date of
10
     the new status conference, April 27, 2021, at 9:30 a.m.
11
12
13   IT IS SO STIPULATED:
     DATED: January 27, 2021
14
                                                          s/ Alex R. Kessel
15                                                        ALEX R. KESSEL
                                                          Attorney for Defendant,
16                                                        CHRISTOPHER PAN
17
     IT IS SO STIPULATED:
18   DATED: January 27, 2021
19                                                        s/ Veronica Alegria
                                                          VERONICA ALEGRIA
20
                                                          Assistant United States Attorney,
21                                                        Attorney for Plaintiff,
                                                          UNITED STATES OF AMERICA
22
23
24
25
26
27
28
             Case 2:19-cr-00029-JAM Document 69 Filed 01/28/21 Page 3 of 3



 1                                     ORDER
 2
 3   IT IS SO ORDERED.
 4
     DATED: January 27, 2021             /s/ John A. Mendez
 5
                                         THE HONORABLE JOHN A. MENDEZ
 6                                       UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
